 

 

USDC SDNY
DOCUMENT

IN THE UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: 4 [Co@

 

 

 

 

 

 

 

 

TRANQUILINO CANDIA,
on behalf of himself, FLSA Collective Plaintiffs,
and the Class,

Plaintiff,
No. 1:18-cv-7627-RWL

-against-

DIMI GYRO LLC d/b/a CHIRPING CHICKEN, ORDER AND JUDGMENT
PANATHA CHICKEN LLC d/b/a CHIRPING
CHICKEN, BARUCH CHICKEN LLC d/b/a
CHIRPING CHICKEN, 81 STREET CHICKEN
CORP d/b/a CHIRPING CHICKEN,
DEMETRIS PAPAS, and MICHALIS
KOKKINOS,

Defendants.

 

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On March 4, 2020, Plaintiff Tranquilino Candia (‘Plaintiff’) moved to enforce
the Settlement Agreement and Release (“Settlement Agreement”) in this action (the
“Motion’). (Dkt. 63-65.) Defendants have not submitted any opposition or other
response to the Motion despite having been given a deadline of March 18, 2020 for
doing so. (Dkt. 66.) Having considered the Motion and supporting papers
(including proof of notice of default at Dkt. 68) and the prior proceedings in this
action, the Court finds that Defendants have breached the Settlement Agreement
and have failed to cure within the required time period. Accordingly,

1. The Clerk of Court is respectfully requested to enter Judgment against

Defendants in the amount of $4,058.44 (which includes pre-judgment interest at the rate
of 9%);
2. Defendants shall pay Plaintiff the amount of $4,058.44 (which includes
pre-judgment interest at the rate of 9%), pursuant to the Settlement Agreement, within

seven (7) calendar days of the entry of this Order and Judgment;

3. Defendants shall provide to Plaintiff the documents required by the
Settlement Agreement, specifically (i) an executed Confession of Judgment and (ii)
copies of Michalis Kokkinos’s passport, driver’s license, and society security card, all
within seven (7) calendar days of the entry of this Order and Judgment;

4. Defendants shall pay Plaintiffs counsel $1,087.50 in attorneys’ fees
incurred in connection with the enforcement of the Settlement Agreement within seven
(7) calendar days of the entry of this Order and Judgment;

5. Pursuant to New York Labor Law Section 198(4), if any amounts remain
unpaid upon the expiration of ninety (90) days following issuance of judgment, the total

amount of the judgment shall automatically increase by fifteen (15%) percent.

SO ORDERED.

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: March 19, 2020
New York, New York

Copies transmitted to all counsel of record.
